Citation Nr: 0027231	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired from active duty in June 1971, after more 
than 25 years of active service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for bilateral hearing loss.

Following a hearing before a Member of the Board in September 
2000, the veteran submitted additional evidence consisting of 
a private medical opinion regarding the etiology of his 
current bilateral hearing loss.  The veteran also submitted a 
statement waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.



FINDINGS OF FACT

1.  In an unappealed February 1994 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for hearing loss.  

2.  Additional evidence submitted since the RO's February 
1994 rating decision is new, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran engaged in combat with the enemy during his 
military service.



4.  The veteran testified to experiencing numbness and 
ringing in the ears with loss of hearing during his military 
service and service medical records reflect changes in 
hearing.

5.  Competent medical evidence of a current hearing loss 
"disability" has been presented.  

6.   In a September 1999 statement, a private physician 
stated that the veteran suffered from moderate to severe 
neurosensory hearing loss which was likely as not the result 
of his combat and military exposure.  

7.  Bilateral hearing loss may not be disassociated from 
military service.



CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1994 rating 
decision is new and material and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Bilateral hearing loss with was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1994 rating decision, the RO determined that 
new and material evidence had not been presented to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss, which had been previously denied in January 
1993 on the basis that there was no medical evidence of a 
nexus between the veteran's current hearing disability and 
his military service.  The veteran was informed of this 
determination in a letter dated in March 1994, but he did not 
file a timely notice of disagreement.  The February 1994 
rating decision therefore became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, a claim will 
be reopened if new and material evidence is submitted since 
the last decision denying the claim on any basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1999); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The veteran filed an 
application to reopen his claim in July 1998.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and other letters to the veteran.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Additional medical evidence has been received since the RO's 
decision in February 1994, including a private audiology 
report and a statement from a private physician.  The Board 
is of the opinion that this evidence is not wholly cumulative 
or redundant of evidence previously on file and is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is therefore new and 
material, and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened after new 
and material evidence has been received must be considered on 
a de novo basis.  See Manio v. Derwinski, 1 Vet. App. At 145.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as sensorineural hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service personnel records reflect the veteran received 
numerous citations and awards, including the Purple Heart, 
the Combat Action Ribbon, the Republic of Vietnam Gallantry 
Cross with Palm, the Navy Commendation Medal with Valor, the 
Bronze Star Medal with Combat Valor, and the Vietnam Service 
Medal with Two Stars.

Service medical records reflect whispered voice testing of 
15/15 bilaterally upon entrance examination dated in June 
1948.  Reports of medical examination dated in September 
1952, November 1955, October 1961, and February 1962 showed 
whispered voice testing of 15/15 bilaterally.  Upon 
audiological evaluation in June 1967, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
25
20
LEFT
15
10
20
20
10


A May 1970 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20

45
LEFT
20
15
20

10

On audiological evaluation dated in September 1970, pure tone 
thresholds, in 
decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20
LEFT
10
10
5
30
45

Upon pre-retirement examination dated in February 1971, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
20
15
10
20
10

Upon VA general medical examination dated in October 1992, 
the veteran complained of progressively worsening hearing 
loss.  He reported decreased hearing on his retirement 
examination, but stated he did not follow up on it because he 
was able to manage at the time.  Physical examination 
revealed normal eardrums and a small amount of wax in both 
ears.  An impression of decreased hearing to be evaluated by 
the ear, nose, and throat department was noted.

Upon VA audiological examination dated in October 1992, 
audiometric evaluation revealed pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
90
95
LEFT
15
25
35
75
95

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted that mild bilateral tinnitus was present.  
A summary of bilateral high frequency sensorineural hearing 
loss that was moderate to profound in the right ear and mild 
to profound in the left ear was noted.  

An April 1993 private employment performance appraisal report 
reflects a notation that the veteran's hearing loss does 
impact him sometimes and it correction was recommended.  

VA outpatient treatment records dated from October 1992 to 
December 1993 reflect treatment for cerumen in both ears.  In 
December 1993, he was counseled in regard to the need for 
hearing aids in both ears.  

An uninterpreted private audiometric evaluation dated in 
March 1999 is of record.  It was noted the veteran had 
cerumen in both ears.  Speech discrimination was noted as 
fair in the right ear and good in the left ear.  

At his September 1999 hearing before a Member of the Board, 
the veteran testified that during service he lost his hearing 
for a period of time during service after a cannon was fired 
above his head.  He reported experiencing numbness and 
ringing in his ears.  He also stated that during his service 
he experienced ringing in his ears off and on.  The veteran 
testified that during his retirement physical, it was 
recommended that he go to another base for a medical review, 
but he did not think his hearing was that bad at that time.  
He reported that his hearing has become progressively worse 
since that time.  He stated that during his military service 
he was exposed to debilitating ammunition and rocket 
explosions in Vietnam.  The veteran testified that his 
primary care physician agreed that his hearing loss was the 
result of his noise exposure during military service.  

A September 1999 statement from a private physician states 
that the veteran suffered from moderate to severe 
neurosensory hearing loss which was likely as not the result 
of his combat and military service noise exposure.  The 
physician also noted that his audiogram showed high frequency 
hearing loss which was consistent with acoustic trauma.  

Following careful consideration of the aforementioned 
evidence, the Board concludes that the claim of entitlement 
to service connection for bilateral hearing loss is well 
grounded in that a plausible claim has been presented.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

The evidence of record reflects competent medical evidence of 
a current bilateral hearing loss "disability" within VA 
regulations, as well as a diagnosis of bilateral tinnitus.  
The record further reflects that the veteran did experience 
changes in hearing during service.  Additionally, his service 
personnel records clearly demonstrate that he did engage in 
combat with the enemy.  The Board finds that the veteran's 
lay testimony of in-service exposure to rocket and cannon 
blasts resulting in numbness and in the ears is consistent 
with the circumstances and conditions of his military 
service.  Clear and convincing evidence to the contrary has 
not been presented.  Finally, a private physician has opined 
that the veteran's moderate to severe neurosensory hearing 
loss is likely as not the result of his combat and military 
service noise exposure.  The physician also stated that the 
veteran's audiogram showed high frequency hearing loss 
consistent with acoustic trauma.  The record is silent for 
any competent medical evidence to the contrary.

Thus, with all reasonable doubt resolved in favor of the 
veteran, the Board concludes that entitlement to service 
connection for bilateral hearing loss with tinnitus is 
warranted.  

In light of the Board's favorable disposition of the claim, 
as noted below, the Board concludes that the veteran is not 
prejudiced by the Board's de novo review of the record.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-95 (1993).



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

